Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.(j)(2) Consent of Ernst & Young LLP, Independent Registered Public Accounting Firm We consent to the references to our firm under the captions Financial Highlights and General Information in the Prospectus and Counsel and Independent Registered Public Accounting Firm in the Statement of Additional Information and to the incorporation by reference of our report dated June 24, 2008 on Market VectorsLehman Brothers AMT-Free Intermediate Municipal Index ETF, Market VectorsLehman Brothers AMT-Free Long Municipal Index ETF and Market VectorsLehman Brothers AMT-Free Short Municipal Index ETF (three of the Funds of Market Vectors ETF Trust) in Post-Effective Amendment No. 28 to the Registration Statement (Form N-1A, No. 333-123257) of Market
